Citation Nr: 0032841	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to a service-connected low back 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1975.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


REMAND

The veteran is seeking entitlement to service connection for 
a psychiatric disorder as secondary to a service-connected 
low back disability, as well as entitlement to a total 
disability rating based on individual unemployability by 
reason of a service-connected disability.  A review of the 
record discloses that additional development is needed prior 
to adjudication by the Board.  

I.  Service Connection for a Psychiatric Disorder

The record shows that the veteran injured his low back in 
1975 while on active duty.  As such, service connection has 
been established for a low back disability which has recently 
been characterized as lumbar paravertebral myositis with disc 
disease.  This disability is currently evaluated as 40 
percent disabling.  The veteran now maintains that he 
currently suffers from a psychiatric disorder which was 
either caused or aggravated by this service-connected 
disability. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  In 
addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2000).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, and no more, over 
and above the degree of disability existing prior to the 
aggravation.  Id; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

A review of the record discloses that additional development 
is needed prior to adjudication by the Board.  A recent 
amendment to 38 U.S.C.A. § 5107 (West 1991) states that the 
Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Secretary may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  Id.  
The new amendment thus eliminates the requirement that a 
claim be well grounded before VA's duty to assist is 
triggered.  The Board notes, in this regard, the RO denied 
the veteran's claim for service connection for a psychiatric 
disorder on the basis that the veteran had not presented a 
well-grounded claim.

In this case, the evidence indicates that a psychiatric 
examination is needed to clarify whether the veteran's 
current psychiatric disorder was either caused or aggravated 
by his service-connected low back disability.  Id.  The 
record shows that the veteran's psychiatric problems were 
first documented during a VA examination in December 1990.  
During the interview, the veteran focused on his low back 
disability.  The examiner commented that the veteran looked 
very depressed and marginally oriented.  The Axis I diagnoses 
were depression, not otherwise specified; substance abuse 
disorder; alcohol abuse; and rule out dependence.  Under Axis 
II, the examiner noted that the veteran had very strong 
borderline personality features.  When seen by VA in January 
1991, the veteran reported nervousness, insomnia and 
irritability since he injured his back in 1975.  The 
diagnoses were schizo-affective disorder and major 
depression.  

At a VA psychiatric examination in April 1998, the veteran 
reported that he quit his job as an electrical welder because 
he felt as if "ants were biting him internally."  He 
related the incident in which he injured his lower back while 
stationed in Germany, and attributed much of his psychiatric 
symptoms to his current low back pain.  Based on the 
interview, as well as findings from a mental status 
examination, the examiner concluded with Axis I diagnoses of 
major depression, recurrent, with psychotic traits; and rule 
out schizophrenia, undifferentiated type.  The examiner 
stated there was no doubt that the veteran's actual 
psychiatric picture was totally related to his accident in 
Germany. 

At a VA psychiatric examination in June 1998, however, a VA 
examiner negated any such relationship between the veteran's 
psychiatric disorder and his service-connected low back 
disability.  During the interview, the veteran reported that 
his back disability had affected his nerves.  On mental 
status examination, however, no significant findings were 
reported.  The examiner provided an Axis I diagnosis of 
dysthymia.  The examiner then stated that, based on the 
veteran's history and evaluations, he found no direct 
relationship between the veteran's neuropsychiatric 
conditions and his service-connected low back disability.  

The veteran was evaluated by N. Rodriguez Nieves, M.D., in 
November 1999.  Dr. Nieves attributed the veteran's 
psychiatric symptoms to major depression, recurrent, with 
psychosis.  He also indicated that schizophrenia should be 
ruled out.  Further, Dr. Nieves commented that the veteran 
developed emotional problems as a result of his back 
condition.  He indicated that the veteran's back problems 
"repercussed directly in his psychiatric picture" since 
service, and that low back pain can cause or intensify 
depression.  In conclusion, he opined that the veteran's 
psychiatric depressive condition was directly related to his 
accident while on active duty in the military. 

Based on the foregoing, it is unclear whether the veteran's 
current psychiatric disorder was either caused or aggravated 
by his service-connected low back disability.  Under these 
circumstances, and in light of the recent amendment 
concerning the duty to assist, the veteran should be afforded 
a psychiatric examination by a board of two psychiatrists to 
determine whether there is any relationship between his 
current psychiatric disorder and his service-connected low 
back disability.  Further, the RO should readjudicate the 
veteran's claim on the merits.


II.  Entitlement to a Total Disability Rating 

The veteran maintains that he is unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected low back disability, and that he is 
therefore entitled to a total rating based on individual 
unemployability by reason of his service-connected disability 
(TDIU). 

The law provides that a total disability rating based upon 
individual unemployability may be granted upon a showing that 
the veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000).  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R.           § 4.16(b) (2000).

In this case, the veteran's lumbar paravertebral myositis 
with disc disease, rated as 40 percent disabling, is the only 
disability for which service connection has been established.  
The evidence of record is ambiguous as to whether this 
disability renders him unable to secure or maintain gainful 
employment.  See 38 C.F.R.           § 4.16(b) (2000).  At a 
VA orthopedic examination in August 1998, the examiner 
determined that the veteran's service-connected back 
disability did not render him unemployable.  On the other 
hand, however, in subsequent report of October 1999, Juan 
Jose Felix Reyers, M.D., indicated that the veteran was 
totally disabled due to his physical and emotional condition.  
Under these circumstances, VA has a duty to supplement the 
record by obtaining the report of an examination which 
includes an opinion as to the effect of the veteran's 
service-connected low back disability on his employability.  
See Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  

Further, as the determination on the veteran's claim for 
service connection for a psychiatric disorder could have a 
significant impact on the veteran's claim for a total rating 
based on individual unemployability, the Board finds that it 
would be premature for the Board to render a decision on this 
issue without complete development and subsequent 
adjudication of the service connection issue.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
comprehensive VA psychiatric examination 
by a panel of two psychiatrists, if 
possible, to determine whether his 
psychiatric disorder was either caused or 
aggravated by his service-connected low 
back disability.  The claims file should 
be provided to each examiner for his or 
her review in connection with the 
examination.  All necessary tests and 
evaluations should be performed, and each 
examiner should not render a final 
opinion until after receipt of all test 
results.  Following review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiners should confer and 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
psychiatric disorder: (1) is causally or 
etiologically related to his service-
connected low back disability; or (2) has 
been aggravated by his service-connected 
low back disability.  If aggravation is 
found, the examiners are requested to 
attempt to quantify the degree of 
additional impairment resulting from the 
aggravation.  The examiners should also 
express an opinion regarding the overall 
degree of impairment resulting from the 
veteran's psychiatric disorder and its 
effect on his ability to work.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.  The examiners should 
attempt to reconcile the conflicting 
opinions contained in the record as 
discussed above.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
effect of his service-connected low back 
disability on his employability.  The 
claims file must be made available to and 
be thoroughly reviewed by the examiner in 
connection with the examination.  Based 
on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain and 
maintain substantially gainful employment 
solely as a result of his service-
connected low back disability, without 
regard to his age or any nonservice-
connected disorders.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

3.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, for 
immediate corrective action.  In 
addition, the RO is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

4.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
psychiatric disorder as secondary to a 
service-connected low back disability, as 
well as the claim of entitlement to a 
total disability rating based on 
individual unemployability by reason of a 
service-connected disability.  If either 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



